Citation Nr: 1529072	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability, also claimed as secondary to a service-connected back disability.

2.  Entitlement to service connection for a right arm disability, also claimed as secondary to a service-connected back disability.

3.  Entitlement to service connection for a left arm disability, also claimed as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from December 1981 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's neck disability was not manifest during service or for many years thereafter, and is unrelated to service or to a service-connected disability.

2.  A preponderance of the evidence is against a finding of a current right or left arm disability.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected back disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The basic criteria for service connection for a right and left arm disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has neck and bilateral arm disabilities that are related to his service or to his service-connected back disability.  Specifically, he contends that his neck disability (cervical myositis) occurred during service, from 1987 to 1989 during a mission to Bolivia to attend "competencies of weight lifting in Panama where he injured his neck.  He also contends that he was profiled until discharge due to his cervical spine disability. 

Turning to the merits of the claim, the Veteran's service treatment records, including an undated ETS (expiration of term of service) examination, are void of findings, complaints, symptoms, or diagnoses of neck or bilateral arm disabilities. 

Post service, VA treatment records include a May 2008 report which shows that the Veteran complained of a month long history of "mid back pain radiating to upper back area."  The assessment was muscle spasm (upper/lower back) and lymphadenopathy (inguinal).  

Private treatment records include a June 2008 MRI of the cervical spine which indicated a small central disk protrusion at C7-T1 producing mild impression upon the thecal sac.  Bulging disk seen at C6-C7 and C5-C6 levels producing mild flattening of the anterior aspect of the thecal sac.  Uncovertebral joint degenerative changes producing mild narrowing of neural foramina seen at C3-C4, C4-C5 and C5-C6.

On June 2008 VA spine examination, the Veteran presented with a history of a cervical spine condition, but was unable to recall the exact year of onset of his disability.  He indicated that he received VA treatment of severe upper back pain with radiation to the neck and bilateral shoulder.  He underwent physical therapy including cervical traction, massage, and other physical modalities.  He had no specific treatment for his neck disability but received treatment for his "lower back." 

On detailed motor examination, the right and left arm were 5/5, indicative of active movement against full resistance.  A sensory examination was also normal (2/2). Reflex examination of the left biceps (C5-C6) and triceps (C6-C8) was 1+ or hypoactive and on the right biceps was 2+ or normal.  Reflex examination of the brachioradialis (C5-C6) was normal bilaterally.  After conducting a thorough examination of the Veteran, the examiner diagnosed cervical myositis, cervical spondylosis, small central disc protrusion at C7-T1 by MRI, bulging disk seen at C6-C7 and C5-C6 by MRI, and degenerative spine disease at C3-C4, C4-C5 and C5-C6 by MRI.  No diagnosed disability of the right or left arm was provided.

The examiner noted that the STRs are silent for any neck or upper back condition.  Based upon review of the claims folder the examiner opined that cervical conditions are [not] related to service-connected lumbar myositis; herniated nucleus pulposus, L4-L5; with bilateral S1 radiculopathy based on the rationale that there is no evidence on medical literature that herniated nucleus pulposus, bilateral radiculopathy and lumbar myositis will predispose cervical degenerative spine disease and disk protrusion (bulging disc).  The examiner concluded that it is more likely that his cervical condition is related to his previous job in a warehouse for an oil company than his service-connected condition.  [Although the report of the initial opinion indicated that the cervical conditions "are" rather than "are not" related to the Veteran's service-connected back disability, the Board has determined that this is a typographical error, given the context of the rest of the opinion and rationale provided].

The Board finds this medical opinion is entitled to great probative weight.

Additional VA treatment records include a July 2009 X-ray examination of the cervical spine which complaints of right-sided neck pain subsequent to a motor vehicle accident (MVA).  The impression was degenerative changes of the cervical spine.  A July 2009 report reflects an impression of status post MVA, trauma and muscle spasms-neck area. 

With regard to the Veteran's neck disability and his contention that it is related to an in-service weight-lifting injury, to the extent that he also contends that he has had neck problems since active service, this contention is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his neck until 2008.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for almost 10 years after service.  This long period without problems (while, importantly, other problems are clearly indicated) weighs against the claim.  The records provides significant evidence against this claim. 

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment for his neck disability for almost 10 years following separation from service, while at the same time getting treatment for other problems.

Moreover, importantly, although he filed a service connection claim for a blood clot in his back and hemorrhoids in March 1989 (clearly indicating that the Veteran did know how to file a claim); it was not until 2008, 9 years later that he initially filed a claim for a neck disability.  This is not consistent with his current recollection of events. 

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his neck disability at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 1989, but did not initially file a claim for his neck problems until 1989.  His own actions provide factual evidence against this claim.

Had the Veteran been experiencing neck problems at that time, and for many years before (dating back to service) there seems to be no reason why the Veteran would not have also filed a compensation claim for his neck disability at that time.  The value of the Veteran's assertions are additionally diminished, given that there is no clinical evidence of a neck disability in the available STRs.  There is simply no basis to find the Veteran has had neck problems for almost a decade and there is significant evidence against this claim, including the Veteran's own actions in this case over many years.

Accordingly, the Board finds any of the Veteran's statements that suggest a continuity of symptomatology of neck problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a neck disability is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the neck problems the Veteran has today are connected to service.  Moreover, the evidence does not demonstrate that the Veteran's neck disability is secondary to his service-connected back disability.  In this regard, the June 2008 VA examiner opined that the Veteran's neck disability is more likely related to his employment.

The Board has taken the contention that this disability was caused by a service connected disability seriously.  In this regard, the Board finds that the June 2008 VA medical examination and opinion provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examiner concluded that it is more likely that his cervical condition is related to his previous job in a warehouse for an oil company than his service-connected condition.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the Veteran's claimed bilateral arm disability, there is no medical evidence of a right or left arm disability either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has bilateral arm symptoms, including as it relates to his service-connected back disability, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a bilateral arm disability.

In any event, even if a bilateral arm disability had been diagnosed, this would not provide a basis to the grant as there is no evidence of any bilateral arm disability in service or any evidence of an etiological relationship between any claimed bilateral arm disability and the Veteran's service or service-related back disability.

While the Board has closely reviewed the medical and lay evidence in the Veteran's claims file, the Board notes that a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are based on the contentions that back and left hip disabilities and an acquired psychiatric disorder were caused by service, or are related to service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current bilateral arm disability and the etiology of orthopedic disorders, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in May 2008 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, records from the Social Security Administration, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, in August 2014, he waived AOJ (agency of original jurisdiction) consideration of any additional evidence and indicated that he had no additional evidence to submit in support of his claims.

Next, a relevant VA spine examination was obtained in June 2008.  In sum, the Board finds that the examination reports and opinions show that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough orthopedic examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board notes that a VA medical examination and opinion was not obtained in this case to address the etiology of the Veteran's claimed bilateral arm disability.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current bilateral arm disability, is the Veteran's own conclusory generalized lay statement, which is unsupported by the medical evidence.  Although the Veteran believes that he has a bilateral arm disability and that any bilateral arm disability should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a neck disability, also claimed as secondary to a service-connected back disability, is denied.

Service connection for a right arm disability, also claimed as secondary to a service-connected back disability, is denied.

Service connection for a left arm disability, also claimed as secondary to a service-connected back disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


